DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This First Office Action in in response to claims filed 12/11/2020.  Claims 1-16 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-6, 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korkmaz "Global Numerical Model for the Assessment of the Effect of Geometry and Operation Conditions on Insert and Orifice Region Plasmas of a Thermionic Hollow Cathode Electron Source" in view of Rand 2014/0354138.
Regarding claim 1, Korkmaz teaches a neutralizer (Hollow cathode Fig. 1) for use in an ion engine (page 839 Ion and Hall thrusters require a particular device that can provide electrons which are necessary for the ionization of the neutral propellant atoms and neutralization of the ion beam leaving the thruster to avoid spacecraft charging. Therefore, a specific component, such as a hollow cathode or in some other applications a heated thermionic emitter wire [1], [2] must be added to thruster assembly to satisfy the electron current requirement.), comprising: an electrode tube (Fig. 1 Cathode tube) a discharge space (see Fig. 1 the space the insert region see also page 239 “At initiation stage, the neutral propellant atoms injected from the upstream end of hollow cathode experience collisions with thermionically emitted electrons when they reach insert region. As a consequence of these collisions between neutral atoms and emitted electrons, a dense plasma is created in the emitter region.”)  for generating a plasma (the plasma created in the emitter region) from a propellant gas supplied into the electrode tube (Fig. 1, the propellant), and an outlet opening (Fig. 1 the outlet of the Keeper) for discharging the plasma generated in the discharge space and free electrons from the electrode tube (see Fig. 1); and an electron emitter (Insert) arranged in the discharge space of the electrode tube (see Fig. 1), the electron emitter being at least partially made of tungsten (Barium-Oxide impregnated tungsten is listed as an emitter material see page 239 “Barium-Oxide impregnated tungsten (BaO − W) and Lanthanum 
Korkmaz as discussed above does not teach wherein the propellant gas is a halogen gas, the neutralizer further comprising a halogen gas source; the electrode tube comprising an inlet opening connected to the halogen gas source for supplying a halogen gas provided by the halogen gas source into the electrode tube.
Rand teaches wherein the propellant gas is a halogen gas (Iodine [0047] Iodine has recently attracted interest as an alternative electric propulsion propellant, since it can be stored in low pressure tanks in the solid phase, eliminating the need for the large, high pressure storage solutions mandated by xenon. Iodine has an atomic mass similar to that of xenon with slightly larger ionization cross-sections (for both 1 and I2). [0048] The iodine feed system to the cathode incorporated a heated iodine reservoir with a pressure transducer that could be used to quantify the approximate flow rate.), the neutralizer further comprising a halogen gas source (34); the electrode tube comprising an inlet (the inlet to 12) opening connected to the halogen gas source for supplying a halogen gas provided by the halogen gas source into the electrode tube (see Fig. 1a).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Korkmaz with Rand’s teachings on Iodine as a propellant and an Iodine delivery system since Iodine can be stored in low pressure tanks in the solid phase, eliminating the need for the large, high pressure 
Regarding claim 2, Korkmaz in view of Rand teaches the invention as discussed above. Korkmaz further teaches a heating device (heater coil) for heating the electron emitter (see page 240 sheathed refractory metal wire wrapped around the cathode tube is the most common way of heating in hollow cathodes. The task of heater coils is to supply enough amount of heat to release sufficient level of thermionic electron emission from insert). 
Regarding claim 4, Korkmaz in view of Rand teaches the invention as discussed above.
Korkmaz further teaches wherein the electrode tube is configured as a hollow cathode (see Fig. 1). 
Regarding claim 5, Korkmaz in view of Rand teaches the invention as discussed above.
Korkmaz further teaches a keeper electrode (Keeper tube) arranged adjacent to the outlet opening of the electrode tube (see Fig. 1). 
Regarding claim 6, Korkmaz in view of Rand teaches the invention as discussed above.
Korkmaz in view of Rand as discussed above does not teach wherein the electrode tube and the keeper electrode are connected to a common energy source.
Rand teaches wherein the electrode tube and the keeper electrode are connected to a common energy source (Keeper power supply 42).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Korkmaz in view of Rand further with Korkmaz teachings Keeper power supplies to provide the potential difference that extracts the electrons from the cathode tube (see page 840 “Another part of a typical hollow cathode is the cylindrical keeper tube which is placed around the cathode tube. Main reason for keeper utilization is to create an attracting potential difference for electrons. This potential difference generated by biased keeper tube causes electrons to be extracted out of the cathode tube”.)
Regarding claim 8, Korkmaz in view of Rand teaches the invention as discussed above.
Korkmaz in view of Rand as discussed above does not teach wherein the electrode tube comprises a refractory metal having an orifice comprising a refractory metal at the downstream end of the electrode tube. 
Korkmaz teaches that the electrode tube comprises a refractory metal having an orifice comprising a refractory metal at the downstream end of the electrode tube (page 838 Orificed hollow cathodes (OHC) that are used in electric propulsion systems typically consist of a thin, long, hollow cylindrical refractory metal tube in which an insert material with a low work function is placed. A schematic of a hollow cathode is shown in Figure (1). Orifice, a refractory metal, is typically welded the downstream end of the tube. 
9. A method of operating a neutralizer for use in an ion engine, the method comprising supplying a halogen gas into an electrode tube through an inlet opening of the electrode tube; generating a plasma and free electrons from the halogen gas 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Korkmaz in view of Rand further with Korkmaz teachings regarding refractory metals since Korkmaz teaches this is the typical composition of electrode tubes for hollow cathodes.
Korkmaz is silent as to the refractory metal being tungsten.
Rand teaches the refractory metal of the orifice comprising tungsten ([0032] The tantalum barrel was capped with a thoriated tungsten orifice plate having an orifice).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Korkmaz in view of Rand further with Korkmaz teachings regarding Tungsten since Tungsten known to work as an orifice material for hollow cathode electrode tubes.  Regarding the recitation of wherein an additional tungsten source is arranged in the discharge space of the electrode tube, which is configured to react with the halogen gas supplied into the electrode tube to form a tungsten halide, the thoriated tungsten orifice plate is construed as the additional tungsten source and the discharge space is construed as further comprising the space through the orifice.  Since the composition of the additional source as Tungsten provides the function of being “configured to react with the halogen gas supplied into the 
Regarding claim 16, per the rejection of claim 1 supra, Korkmaz in view of Rand teaches a neutralizer according to claim 1.
Korkmaz in view of Rand as discussed above does not teach an ion engine having the neutralizer.
Korkmaz teaches combining an ion engine (see page 838 infra, the spacecraft electric propulsion system producing the ion beam which is neutralized by the thermionic hollow cathode) with the neutralizer (see page 838 “Thermionic hollow cathodes have been widely used in wide variety of areas such as spacecraft electric propulsion systems, material processing and lasers for more than half a century as efficient electron sources. Especially in electric propulsion systems, hollow cathodes are being used as electron sources for propellant ionization and ion beam neutralization”)
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Korkmaz in view of Rand further with Korkmaz teachings regarding the combination of ion engines with the neutralizer since Korkmaz since the practice is longstanding in the industry (more than a half century of prior use).

 Claims 1 and 7Korkmaz (second interpretation) in view of Rand second interpretation.
Regarding claim 1, Korkmaz teaches a neutralizer (Hollow cathode Fig. 1) for use in an ion engine (page 839 Ion and Hall thrusters require a particular device that can provide electrons which are necessary for the ionization of the neutral propellant atoms and neutralization of the ion beam leaving the thruster to avoid spacecraft charging. Therefore, a specific component, such as a hollow cathode or in some other applications a heated thermionic emitter wire [1], [2] must be added to thruster assembly to satisfy the electron current requirement.), comprising: an electrode tube (Fig. 1 Keeper tube) a discharge space (see Fig. 1 the space the insert region see also page 239 “At initiation stage, the neutral propellant atoms injected from the upstream end of hollow cathode experience collisions with thermionically emitted electrons when they reach insert region. As a consequence of these collisions between neutral atoms and emitted electrons, a dense plasma is created in the emitter region.”)  for generating a plasma (the plasma created in the emitter region) from a propellant gas supplied into the electrode tube (Fig. 1, the propellant), and an outlet opening (Fig. 1 the outlet of the Keeper) for discharging the plasma generated in the discharge space and free electrons from the electrode tube (see Fig. 1); and an electron emitter (Insert) arranged in the discharge space of the electrode tube (see Fig. 1, the dense plasma is created within the space surrounded by the Keeper), the electron emitter being at least partially made of tungsten (Barium-Oxide impregnated tungsten is listed as an emitter material see page 239 “Barium-Oxide impregnated tungsten (BaO − W) and Lanthanum hexaboride (LaB6) are the most common materials used as thermionic emitter in OHC. BaO − W has work function around 1.6 eV [3] and can provide sufficient electron current density 
Korkmaz as discussed above does not teach wherein the propellant gas is a halogen gas, the neutralizer further comprising a halogen gas source; the electrode tube comprising an inlet opening connected to the halogen gas source for supplying a halogen gas provided by the halogen gas source into the electrode tube.
Rand teaches wherein the propellant gas is a halogen gas (Iodine [0047] Iodine has recently attracted interest as an alternative electric propulsion propellant, since it can be stored in low pressure tanks in the solid phase, eliminating the need for the large, high pressure storage solutions mandated by xenon. Iodine has an atomic mass similar to that of xenon with slightly larger ionization cross-sections (for both 1 and I2). [0048] The iodine feed system to the cathode incorporated a heated iodine reservoir with a pressure transducer that could be used to quantify the approximate flow rate.), the neutralizer further comprising a halogen gas source (34); the electrode tube comprising an inlet (the inlet to 12) opening connected to the halogen gas source for supplying a halogen gas provided by the halogen gas source into the electrode tube (see Fig. 1a).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Korkmaz with Rand’s teachings on Iodine as a propellant and an Iodine delivery system since Iodine can be stored in low pressure tanks in the solid phase, eliminating the need for the large, high pressure storage solutions mandated by xenon and since Iodine has an atomic mass similar to that of xenon with slightly larger ionization cross-sections.
Regarding claim 7, Korkmaz (second interpretation) in view of Rand teaches the invention as discussed above.
Korkmaz further teaches wherein a potential difference is applied between the electron emitter and the electrode tube (see page 840, the cathode and the insert electrically connected thereto are held at a potential difference relative to the Electrode/Keeper tube “Another part of a typical hollow cathode is the cylindrical keeper tube which is placed around the cathode tube. Main reason for keeper utilization is to create an attracting potential difference for electrons. This potential difference generated by biased keeper tube causes electrons to be extracted out of the cathode tube”.). 
Regarding claims 9, 10, and 12-15, Korkmaz in view of Rand in the rejections of claims 1, 2, 4, 6, 7 and 8 teaches the structural limitations of claims 9, 10, and 12-15 respectively.
The recited method steps are the normal operation and the results of the normal operation of the apparatus as taught by Korkmaz in view of Rand, as such
It would have been obvious for one of ordinary skill in the art before the effective filing date to have performed the method steps recited in claims 9, 10, and 12-15 since it has been held that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02.

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korkmaz in view of Rand and Wikipedia “Hot Cathode”.
Regarding claims 3 and 11, Korkmaz in view of Rand teaches the invention as discussed above.
Korkmaz in view of Rand does not teach the electron emitter is configured as a tungsten filament.
Wikipedia teaches that (“A common type of directly heated cathode, used in most high power transmitting tubes, is the thoriated tungsten filament…Thoriated filaments can have very long lifetimes and are resistant to the ion bombardment that occurs at high voltages, because fresh thorium continually diffuses to the surface, renewing the layer. … Their lifetimes tend to be longer than those of oxide cathodes”).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Korkmaz in view of Rand with Wikipedia’s teachings on directly heated cathodes comprising Thoriated tungsten filaments serving as electron emitters so as to replace the Oxide emitter of Korkmaz with a directly heated cathodes comprising a Thoriated tungsten filament to provide the benefit of increased resistance to ion bombardment and increased lifetime relative to the Oxide emitter of Korkmaz. 







Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741